Name: Commission Regulation (EC) No 2126/2003 of 3 December 2003 amending Regulation (EC) No 1290/2003 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2003/04 marketing year
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32003R2126Commission Regulation (EC) No 2126/2003 of 3 December 2003 amending Regulation (EC) No 1290/2003 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2003/04 marketing year Official Journal L 319 , 04/12/2003 P. 0004 - 0005Commission Regulation (EC) No 2126/2003of 3 December 2003amending Regulation (EC) No 1290/2003 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar for the 2003/04 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 22(2), Article 27(5) and (15) and Article 33(3) thereof,Whereas:(1) Article 1 of Commission Regulation (EC) No 1290/2003(2) opens a standing invitation to tender to determine levies and/or refunds on exports of white sugar for all destinations.(2) In accordance with the first subparagraph of Article 27(5) of Regulation (EC) No 1260/2001, the situation on the world market or the specific requirements of certain markets may make it necessary to vary the refund for the products referred to in Article 1 of that Regulation, depending on their destination.(3) Import duties and export refunds still apply to certain sugar products traded between the Community, of the one part, and the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, of the other part, and the level of export refunds is appreciably greater than the level of import duties. In view of the accession of these countries to the Community on 1 May 2004, the appreciable gap between the level of import duties and the level of export refunds granted for the products in question may result in speculative trade flows.(4) To prevent any abuse through the reimportation or reintroduction into the Community of sugar products in receipt of an export refund, no refund or levy should be fixed for these countries for the products listed in Regulation (EC) No 1290/2003.(5) Regulation (EC) No 1290/2003 should be amended accordingly.(6) In view of the dates for the invitations to tender, this Regulation must enter into force immediately.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Article 1(1) of Regulation (EC) No 1290/2003 is hereby replaced by:"1. A standing invitation to tender shall be issued in order to determine export levies and/or export refunds on white sugar covered by CN code 1701 99 10 for all destinations except for Albania, Croatia, Bosnia Herzegovina, Serbia and Montenegro(3), the former Yugoslav Republic of Macedonia, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. During the period of validity of this invitation to tender, partial invitations to tender shall be issued."Article 2Member States shall amend their invitations to tender so that they comply with Article 1(1) of Regulation (EC) No 1290/2003, as amended by this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1. Regulation as amended by Commission Regulation (EC) No 680/2002 (OJ L 104, 20.4.2002, p. 26).(2) OJ L 181, 19.7.2003, p. 7.(3) Including Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999.